                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 (1) TONYA HOOD,                                    )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )
                                                    )   Case No. 20-cv-00223-JED-JFJ
 (1) WARRIOR SELF STORAGE, LLC, a                   )
 domestic limited liability company; and            )   Removed from Tulsa County
                                                    )   Case No. CJ-2020-1514
 (2) DIAMOND SELF STORAGE                           )
 MANAGEMENT, LLC, a foreign limited                 )
 liability company,                                 )
                                                    )
        Defendants.

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1331, 1367, 1441, and 1446,

Warrior Self Storage, LLC, and Diamond Self Storage Management, LLC, (collectively

“Defendants”) by and through their undersigned counsel, hereby invoke the jurisdiction of this

Court and remove Case Number CJ-2020-1514 from the District Court of Tulsa County,

Oklahoma (the “State Court Action”), to the United States District Court for the Northern

District of Oklahoma.

       In filing this Notice of Removal, the Defendants deny the above-named Plaintiff’s

allegations set forth in the State Court Action, deny Plaintiff states a claim for which relief may

be granted, and deny Plaintiff has been damaged in any manner. The Defendants do not waive

and specifically reserve any and all objections as to service, personal jurisdiction, defenses,

exceptions, rights, and motions. No statement by the Defendants herein or omission herefrom

shall be deemed to constitute an admission by the Defendants to any of Plaintiff’s allegations or

damages sought in the State Court Action. In support thereof, the Defendants state as follows:
I. THE UNDERLYING CIVIL ACTION.

       a.      On or about May 5, 2020, Tonya Hood (the “Plaintiff”), commenced the State

Court Action against the Defendants by filing a petition in the District Court of Tulsa County,

Oklahoma (the “Petition”).

       b.      The Petition alleges the Defendants violated 29 U.S.C. § 201 et seq., often

referred to as the Fair Labor Standards Act (“FLSA”). The Petition also alleges a state law claim

for violation of Oklahoma minimum wage requirements set forth in Okla. Stat. tit. 40, § 201 et

seq., often referred to as the Oklahoma Protection of Labor Act (the “State Law Claim”).

       c.      Defendant Warrior Self Storage, LLC (“Warrior”) was served with a Summons

and the Petition on May 14, 2020. The Summons and Affidavit of Service are attached hereto as

“Exhibit 1.”

       d.      Defendant Diamond Self Storage Management, LLC (“Diamond”) was served

with a summons and the Petition on May 14, 2020. The Summons and Affidavit of Service are

attached hereto as “Exhibit 2.”

       e.      As set forth below, the State Court Action is properly removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446 because the Defendants have satisfied the procedural

requirements for removal, and because this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1367.

II. THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET.

       a.      Timeliness:   A notice of removal may be filed within thirty days after the

defendant receives a copy of the initial pleading or other papers from which it may be

ascertained that the case is removable. 28 U.S.C. § 1446(b). Both Defendants were served with a




                                               2
Summons and the Petition on May 14, 2020. See Exhibit 1. Accordingly, this Notice of Removal

is timely filed pursuant to 28 U.S.C. § 1446(b).

       b.      Removal to Proper Court: The District Court of Tulsa County, Oklahoma, is

located in the Northern District of Oklahoma. 28 U.S.C. § 116(a). Venue is proper because this is

the “district and division embracing the place where the action is pending.” See 28 U.S.C. §§

1441(a) and 1446(a).

       c.      Filing and Service Requirements: Pursuant to 28 U.S.C. § 1446(a) and LCvR

81.2, a copy of all documents filed in the State Court Action, and all process, pleadings, and

orders served upon the Defendants are attached hereto as “Exhibit 3.” Pursuant to LCvR 81.2, a

copy of the State Court docket sheet is attached hereto as “Exhibit 4.” Pursuant to 28 U.S.C. §

1446(d), a copy of this Notice of Removal shall be served upon Plaintiff and a copy shall be filed

with the clerk of court for the District Court of Tulsa County, Oklahoma.

       d.      No previous application has been made for the relief requested herein.

III.   REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL QUESTION
       JURISDICTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441.

       The Fair Labor Standards Act

       a.      Plaintiff’s action is of a civil nature and involves issues of federal question over

which the U.S. District Court for the Northern District of Oklahoma has original subject matter

jurisdiction pursuant to 28 U.S.C. § 1331, which provides: “The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” Plaintiff expressly asserted a cause of action under the FLSA. See Exhibit 3, Plaintiff’s

Petition, First and Third Causes of Action.

       b.      Plaintiff’s federal causes of action under the FLSA are properly removable to this

Court pursuant to 28 U.S.C. §§ 1331 and 1441.


                                                   3
       c.      As noted above, the Plaintiff also brought the State Law Claim. This Court may

exercise supplemental jurisdiction over the State Law Claim because such claims “are so related

to claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

Supplemental jurisdiction is appropriate in this case because the FLSA claims and the State Law

Claim “derive from a common nucleus of operative fact.” United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 725 (1966).

IV.    CONSENT.

       a.      Title 28 U.S.C. § 1446(b)(2)(A) provides that “all defendants who have been

properly joined and served must join in or consent to the removal of the action.”

       b.      Warrior and Diamond consent to removal.

V.     NOTICE.

       c.      Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing Notice of Removal is being

filed contemporaneously with the Clerk of the State Court.

       d.      Upon information and belief, the pleadings attached hereto as Exhibit 3 represent

all of the pleadings filed in this action in the State Court Action or in the possession of the

Defendants.

       e.      This Notice of Removal is being served as required by 28 U.S.C. § 1446(d).

       WHEREFORE, the Defendants respectfully remove the State Court Action from the

District Court of Tulsa County, Oklahoma, to the United States District Court for the Northern

District of Oklahoma pursuant to 28 U.S.C. § § 1331, 1367, 1441, and 1446.

                                               Respectfully submitted,

                                               s/ Randall J. Snapp
                                               Randall J. Snapp, OBA # 11169

                                                4
                                               - Of the Firm -

                                               CROWE & DUNLEVY
                                               A Professional Corporation
                                               500 Kennedy Building
                                               321 South Boston Avenue
                                               Tulsa, OK 74103-3313
                                               (918) 592-9830
                                               (918) 599-6319 (Facsimile)
                                               randall.snapp@crowedunlevy.com

                                               Attorney for Defendants,
                                               Warrior Self Storage, LLC, and Diamond Self
                                               Storage Management, LLC




                                CERTIFICATE OF SERVICE

       I certify that on May 21st, 2020, a true and correct copy of this Notice of Removal was
served by mailing, postage prepaid, to the following attorneys of record:

Daniel E. Smolen
Leslie K. Briggs
SMOLEN & ROYTMAN
701 South Cincinnati Avenue
Tulsa, Oklahoma 74119


       I further certify that on May 21st, 2020, a true and correct copy of this Notice of Removal
was delivered to the Tulsa County Court Clerk for filing.



                                                    s/ Randall J. Snapp
                                                    Randall J. Snapp




                                                5
3568369.1
